United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2687
                      ___________________________

                                  Mark Bitzan

                     lllllllllllllllllllllPlaintiff - Appellant

                                Cassandra Zent

                            lllllllllllllllllllllPlaintiff

                                         v.

Jerry Bartruff, IDOC Director; John Baldwin, Former IDOC Director; Sheryl
 Dahm, Assistant IDOC Deputy Director; Nick Ludwick, ISP Warden; Mark
Roberts, ISP Deputy Warden; Rebecca Bowker, ISP Executive Officer; Mike
Schierbrock, ISP A/W Treatment; Jill Johnson, ISP Administrative Assistant;
Randy VanWye, ISP Investigator; David DeGrange, ISP Investigator; Cynthia
                          Phillips, ISP Mailroom

                    lllllllllllllllllllllDefendants - Appellees

   Debbie Nichols, ISP Former A/W Security; Jay Nelson, IDOC Religious
Coordinator; Statewide Religion Review Committee; Julie Johnson, ISP Former
 A/W Administration; Nikki Eaves, ISP Mailroom; Jane Doe, ISP Mailroom;
Debbie Ferril, ISP Property; Berl Wilcox, ISP Segregation Unit Manager; Mike
  Eisnnicher, ISP Segregation Committee; Bradley Hoenig, ISP Segregation
           Committee; Dorothy Faust, Religion Review Committee

                         lllllllllllllllllllllDefendants
                      ___________________________

                              No. 17-2690
                      ___________________________
                                  Mark Bitzan

                            lllllllllllllllllllllPlaintiff

                                Cassandra Zent

                     lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Jerry Bartruff, IDOC Director; John Baldwin, Former IDOC Director; Sheryl
 Dahm, Assistant IDOC Deputy Director; Nick Ludwick, ISP Warden; Mark
Roberts, ISP Deputy Warden; Rebecca Bowker, ISP Executive Officer; Mike
Schierbrock, ISP A/W Treatment; Jill Johnson, ISP Administrative Assistant;
David DeGrange, ISP Investigator; Randy VanWye, ISP Investigator; Cynthia
                          Phillips, ISP Mailroom

                    lllllllllllllllllllllDefendants - Appellees

   Debbie Nichols, ISP Former A/W Security; Jay Nelson, IDOC Religious
Coordinator; Statewide Religion Review Committee; Julie Johnson, ISP Former
 A/W Administration; Nikki Eaves, ISP Mailroom; Jane Doe, ISP Mailroom;
Debbie Ferril, ISP Property; Berl Wilcox, ISP Segregation Unit Manager; Mike
  Eisnnicher, ISP Segregation Committee; Bradley Hoenig, ISP Segregation
           Committee; Dorothy Faust, Religion Review Committee

                          lllllllllllllllllllllDefendants
                                  ____________

                 Appeals from United States District Court
               for the Southern District of Iowa - Des Moines
                               ____________

                           Submitted: July 27, 2018
                            Filed: August 7, 2018
                                [Unpublished]
                                ____________

                                         -2-
Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       In these consolidated appeals, Iowa inmate Mark Bitzan, and his mother
Cassandra Zent, challenge the district court’s1 adverse grant of summary judgment
in their joint 42 U.S.C. § 1983 action. Viewing the record in a light most favorable
to appellants, and drawing all reasonable inferences in their favor, see Sisney v.
Kaemingk, 886 F.3d 692, 697 (8th Cir. 2018) (de novo review), we agree with the
district court that summary judgment was warranted in this case. The judgment is
affirmed, see 8th Cir. R. 47B, and appellants’ motions to supplement the record are
denied.
                        ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                        -3-